PELLEGRINI, Judge,
concurring and dissenting.
I concur with the majority that Officer Kuzma was not neglectful of his duties by failing to stop Perciavalle from *701committing suicide by hanging because of his failure to constantly monitor the television surveillance system of the jail cell in which Perciavalle was being held. It is undisputed that Officer Kuzma’s duties required him to be away from his desk where the television was located for several minutes at a time, and the uncontradicted evidence is that the suicide could have occurred in as little as 45 seconds. I would, accordingly, reverse the Ambridge Civil Service Commission (Commission) finding that Officer Kuzma was neglectful of duty.
I dissent, however, as to the majority’s holding that Officer Appel did not neglect his duty by not removing Perciavalle’s belt when he placed him in the cell. Officer Appel contends that his failure to remove the belt was not improper, because no written rules had been promulgated as to which articles were to be removed when a prisoner was placed in a cell. The Ambridge Police Chief, however, testified that it “was common knowledge that all people that were incarcerated, they were to have their belts removed.” (N.T. pp. 44-45). Even though other police officers testified that they were not aware of this “knowledge”, the Commission chose to believe the Police Chief’s testimony rather than those officers, and, accordingly, we are so bound. That finding alone is sufficient to sustain the Commission’s decision.
Even if we believe that there was no policy or common knowledge as to which articles are to be removed from a prisoner when placed in a cell, then, as usual, in the myriad events that confront him or her daily, a police officer is required to use good judgment in determining what action should be taken in a specific situation. Just as no one would hold that a police officer exercised good judgment or neglected his or her duties in allowing a prisoner to retain a weapon when placed in a cell absent a written order prohibiting weapons, this same good judgment requires that a police officer remove a belt from a prisoner when placed in a cell. Not only can a belt be used by a prisoner to harm *702him or herself, but a belt can also be used as a weapon to strangle a fellow police officer in the cell area.
A police officer is required to use common sense in the exercise of his judgment and should not be allowed to hide behind his or her failure to use common sense merely because there is “no written rule,” in effect urging us to adopt a policy that a police officer cannot be held responsible for failure to exercise common sense, thereby sanctioning their neglect of duty. Because there is substantial evidence to support the Commission’s finding that Officer Appel neglected his duty, I would affirm.